             Case 1:18-cr-00786-CM Document 77 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_ _ _ _ _ __ _ _ __ _ __ _ _ _x

UNITED STATES OF AMERICA,

          -against-                                                       S2 18 CR 786 (CM)

Tesheika Brown-Edwards,

                 Defendant.
_ __ _ _ __ _ _ __ _ _ _ _ _ _x

                              ORDER UNSEALING DOCKET ENTRIES

McMahon, C.J.:

          The Clerk of the Court is hereby ordered to unseal (1) Information S2 18 CR 786 (CM),

as well as, all docket entries related to the fi ling of that charging instrument, and (2) the

documents and docket entries related to the entry of the defendant's plea of guilty to the S2

Information (but not the plea agreement). The transcripts of the plea and sentencing will remain

sealed.

January 28, 2021


                                                Colleen McMahon
                                                Chief District Court Judge




                                           USDCSDNY
                                           DOCUMENT
                                           ELECTRONICALLY FILED
                                           DOC#:    .   I    (

                                           DATE FTLED:       l /:;, tjf't f
